Citation Nr: 1728227	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-29 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected right and left knee disorders.

2.  Entitlement to an increased rating for patellar syndrome and degenerative joint disease with residuals, right knee, postoperative, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to September 1990 and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2016, the Board remanded these matters for further evidentiary development.

The issue of an increase rating for the right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current right foot disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right foot disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated November 2009, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claim decided herein have also been obtained.

As noted in the March 2016 remand, the Veteran asserted that the February 2010 VA examination was inadequately conducted.  As such, on remand, the Veteran was afforded another VA examination in July 2016.  The examiner conducted a thorough physical examination of the Veteran and explained that the Veteran does not have a right foot disability.  The Veteran has not contended that the July 2016 VA examination is somehow inadequate.  For those reasons, the July 2016 VA examination is adequate for determining the issue of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board also notes that substantial compliance with its past remand directive has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).  To that end, as discussed above, the July 2016 VA examiner explained that the Veteran does not and has not experienced a right foot disability since October 2009 and examiner attributed the Veteran's limitations to his knees and ankles.  As such, the Board concludes that substantial compliance with the past remand directives has been achieved.  See id.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Thus, a necessary element for establishing any claim for entitlement to service connection, whether on a direct or secondary basis, is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As noted, the Veteran filed his claim in this case in October 2009.  However, there is no bright line rule prohibiting consideration of evidence dated prior to the claim, and the Board has considered such evidence in the decision below.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

As noted above, the Veteran was afforded a VA examination in February 2010.  There, the examiner concluded that the Veteran did not have a right foot condition, but noted subjective complaints regarding the right Achilles.

In his March 2010 notice of disagreement, the Veteran took issue with the February 2010 VA examination.  The Veteran noted his medical background and his Form DD-214 shows that he served as a practical nurse in service.  In essence, the Veteran contended that the examination was improperly conducted and was not sufficiently thorough.  The Veteran reiterated his contention in his February 2010 substantive appeal.

The Veteran was afforded another VA examination in July 2016.  There, the Veteran stated that he experiences intermittent shooting pain in the right anterior ankle area.  The examiner stated that the foot symptoms relates directly to the post-surgical right metatarsophalangeal joint (MTPJ).  While right foot pain was noted, the examiner stated that such was "[p]oint tenderness over the dorsum of the 5th MTPJ at the healed surgical site."  Imaging studies did not show arthritis and only revealed missing metatarsal head status post surgery.  The examiner explained that the Veteran does not currently have, and has not had since his October 2009 claim, any right foot disability.  The examiner noted that physical limitations were due to problems with his right knee and ankle.  Moreover, the examiner noted that the Veteran denied foot and Achilles pain.  Further, the examiner explained that foot and toes range of motion was fully normal on examination.

A review of the treatment records associated with the claims folder does not reveal any treatment for a right foot or Achilles disability and not diagnoses are noted.

At this juncture, the Board notes that the Veteran is already service connected for hammertoe, right fifth toe, postoperative.

The Veteran does have some medical training, as discussed above.  As such, his statements are given more weight than a layperson that has no medical training.  As discussed in the past remand, the Board accepted the Veteran's assertions that the 2010 VA examination was not adequate.  Thus, the Board will not rely on that examination report in determining the issue of service connection.

Notably, the Veteran did not take issue with the 2016 VA examination.  In any event, the 2016 VA examination report is thorough and fully explains that the Veteran does not have a right foot or right Achilles disability aside from his already service-connected hammertoe, right fifth toe, postoperative, which is the source of the Veteran's right foot pain.  The examiner also noted that the Veteran does not have any right foot or Achilles disability and has not had any such disability since his October 2009 claim.  The Board finds the 2016 VA examination and opinion highly probative as it involved a thorough examination of the Veteran and the examiner offered an in-depth explanation as to why the Veteran did not have a right foot or Achilles disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

While the Veteran is competent to describe his symptoms, it has not been shown that he is competent to diagnose foot or Achilles disabilities or attribute his symptomatology to any specific diagnosis, despite his medical training.  Further, the Veteran has not contended that the foot symptomatology he experiences is distinct from his already service-connected hammertoe disability.  In any event, the Board finds that the most probative evidence of record is the 2016 VA examination report, which was based upon a full and through examination of the Veteran and offers an opinion that the Veteran does not have, and has not had, a right foot or Achilles disability separate and apart from his symptoms are attributable to an already service-connected disability or an ankle disability.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).

As such the weight of the evidence is against the claim and entitlement to service connection for a right foot disability must be denied.  In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right foot disability is denied.


REMAND

Subsequent to the Board's May 2016 remand, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court in Correia interpreted 38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or non-weight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the increased rating claim.

Accordingly, the claim for an increased rating for the Veteran's right knee disability is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right knee disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.

The examiner should report the ranges right knee flexion and extension (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question with respect to right knee flexion and extension:

What is the extent of any additional limitation of right knee motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The examiner should report if there is ankylosis of the right knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his right knee disability.

2.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


